DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election Requirement
3.	The Office acknowledges the Applicant’s election, without traverse, of Groups 2 and 8 (directed to electron donor D and electron acceptor A, respectively) as required in the Restriction/Election Requirement filed 04/12/21.

4.	For Claims 6 and 7, it is the position of the Office that the prior art does not disclose or suggest an embodiment within the scope of the claims wherein electron donor D = Group 2 and electron acceptor A = Group 8.  The Office, in turn, has used the prior art to additionally read on claims directed to patentably distinct species for electron donor D = Group 2 and electron acceptor A = Group 5 (nitrogen-containing heterocyclic substituents).

5.	The elections read on Claims 1, 4-8, and 11-19.

6.	Claims 1-19 are pending.  Claims 2, 3, 9, and 10 have been withdrawn from consideration.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 4, 5, 11-13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (ACS Appl. Mater. Interfaces  2017, 9, page 2693).
	Park et al. discloses the following compound:

    PNG
    media_image1.png
    100
    141
    media_image1.png
    Greyscale

(page 2694) such that c = d = 0, a = b = 1, D = electron donor (N-carbazolyl), and A = phosphoxy-containing substituent of Applicant’s Formula (I); m = n = 0; corresponds to Applicant’s H019 as recited in Claim 12.  Park et al. further discloses an organic electroluminescent (EL) device (OLED) “for display applications” comprising the following layers:  anode (ITO), hole-injecting layer (HAT-CN), hole-transporting layer (TAPC), light-emitting layer comprising its inventive compounds as host material in combination with dopant (guest) material (4CzIPN), electron-transporting layer (TPBi), electron-T) of Cz-PO of 3.04 eV (Table 1, page 2696).  Notice that the upper half of the cathode can be defined to be a capping layer.

9.	Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (CN 108129386 A).
	Lu et al. discloses the following compound:

    PNG
    media_image2.png
    186
    265
    media_image2.png
    Greyscale

(page 5) such that c = d = 0, a = b = 1, D = electron donor, and A = nitrogen-containing heterocyclic substituent (3,5-diphenyltriazinyl) of Applicant’s Formula (I); m = n = 0, Z = carbon, p = 2, and U3 = unsubstituted C1 alkyl (methyl); R1-2 = unsubstituted C1 alkyl (methyl); R = hydrogen.  Lu et al. discloses its inventive compound are used as host material which is doped with dopant (guest) material such as Ir(ppy)3 in the light-emitting layer of an organic electroluminescent (EL) (OLED) device ([0002], [0007]-[0008], [0195]).  Lu et al. discloses that the organic EL device comprises the following layers (in this order):  anode, hole-transporting layer, light-emitting layer, electron-transporting layer, and cathode ([0020]).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN 108129386 A) in view of Nakamura (US 2006/0113905 A1).
	Regarding Claims 13, 16, and 19, Lu et al. discloses the following compound:

    PNG
    media_image2.png
    186
    265
    media_image2.png
    Greyscale

(page 5) such that c = d = 0, a = b = 1, D = electron donor, and A = nitrogen-containing heterocyclic substituent (3,5-diphenyltriazinyl) of Applicant’s Formula (I); m = n = 0, Z = carbon, p = 2, and U3 = unsubstituted C1 alkyl (methyl); R1-2 = unsubstituted C1 alkyl (methyl); R = hydrogen.  Lu et al. discloses its inventive compound are used as host )3 in the light-emitting layer of an organic electroluminescent (EL) (OLED) device ([0002], [0007]-[0008], [0195]).  Lu et al. discloses that the organic EL device comprises the following layers (in this order):  anode, hole-transporting layer, light-emitting layer, electron-transporting layer, and cathode ([0020]).  Notice that the upper half of the cathode can be defined as a capping layer.  However, Lu et al. does not explicitly disclose the presence of a display panel.
	Nakamura discloses the use of OLED devices as promising candidates for the construction of flat-panel displays ([0005]-[0006]).  It would have been obvious to utilize the organic EL device as disclosed by Lu et al. for the construction of display panels.  The motivation is provided by the disclosure of Nakamura which teaches that such devices are promising candidates for flat-panel displays, thus rendering the production predictable with a reasonable expectation of success.

	Regarding Claims 14, 15, 17, and 18, it is the position of the Office that P14 (host material) in combination with Ir(ppy)3 (dopant or guest material) as disclosed by Lu et al. would inherently read on the energy limitations as recited by the Applicant.  Evidence is provided by the fact that P14 fully reads on Applicant’s Formula (I), comprising electron donor D and electron acceptor A as specifically preferred by the Applicant (see [0052]-[0053] of the present national phase publication) (also notice its near similarity to Applicant’s H038).  Also notice that Ir(ppy)3 is the dopant (guest) material as used in the Applicant’s invention (see [0101] of the present national phase publication).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.